                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE
                           NORTHEASTERN DIVISION

UNIVERSAL LIFE CHURCH        )
MONASTERY STOREHOUSE, ET AL. )
     Plaintiffs,             )
                             )
v.                           )                      CIVIL ACTION NO.: 2:19-cv-00049
                             )                      Chief Judge Waverly D. Crenshaw
WAYNE NABORS, ET AL.         )                      Magistrate Judge Alistair Newbern
     Defendants.             )



  PUTNAM COUNTY CLERK WAYNE NABORS’ MOTION FOR LEAVE TO
                  FILE MOTION TO DISMISS


        Comes Putnam County Clerk Wayne Nabors; and pursuant to this Court’s Order

dated July 3, 2019 (Doc. 53) and the Order of the Magistrate Judge dated August 9, 2019

(Doc. 92), respectfully requests that this Court grant leave for him to file a Rule 12(b)(1)

and 12(b)(6) Motion to Dismiss the claims against him. For cause, Mr. Nabors would show

that the interests of justice and judicial efficiency are served by allowing him to establish,

as a threshold matter, that he is not a proper party to this action. Plaintiffs have not alleged

a justiciable case or controversy with regard to him, he has no interest in the outcome of

this litigation and takes no position on the merits of the Plaintiffs’ constitutional claims,

and he has not taken, or failed to take, any action causing a deprivation of Plaintiffs’ rights.

Therefore, Mr. Nabors’ participation in a trial on the merits would not be in the interest of

justice or judicial efficiency.

        Mr. Nabors respectfully requests that he be afforded an opportunity to seek

dismissal of Plaintiffs’ claims against him under Rule 12(b)(1) because there is no

justiciable case or controversy as to Mr. Nabors, the Plaintiffs lack standing to bring claims




Case 2:19-cv-00049 Document 97 Filed 08/16/19 Page 1 of 4 PageID #: 584
against him and cannot meet the requirements for third party standing, and Mr. Nabors

does not have a “real and adverse” interest to Plaintiffs. Mr. Nabors further seeks leave to

move for dismissal under Rule 12(b)(6) because the Second Amended Complaint fails to

state a claim against him upon which relief can be granted. The allegations in the Second

Amended Complaint do not state a plausible claim for relief against Mr. Nabors, and he

should be permitted an opportunity to present his arguments that the claims against him

should, therefore, be dismissed.

        Allowing Mr. Nabors to file a Rule 12 Motion to Dismiss will not delay the trial of

this cause and will not prejudice Plaintiffs, and therefore Mr. Nabors requests that the

Motion for Leave be granted. In support of this Motion, Mr. Nabors submits the attached

memorandum of law.

                                        Respectfully submitted,

                                        /s/Jeffrey G. Jones______________
                                        Jeffrey G. Jones, BPR No. 12680
                                        WIMBERLY LAWSON WRIGHT DAVES &
                                        JONES, PLLC
                                        Attorneys for Defendant Wayne Nabors, in his
                                        official capacity as County Clerk of Putnam County,
                                        Tennessee
                                        1420 Neal Street, Suite 201
                                        Cookeville, TN 38501
                                        Telephone: (931) 372-9123
                                        Email: jjones@wimberlylawson.com

                              CERTIFICATE OF SERVICE

        I hereby certify that on the 16th day of August, 2019, a true and correct copy of the
foregoing document was electronically filed utilizing the CM/ECF system. Notice of this
filing will be sent by operation of the Court’s electronic filing system to all parties indicated
below and on the electronic filing receipt.




                                 2
Case 2:19-cv-00049 Document 97 Filed 08/16/19 Page 2 of 4 PageID #: 585
Rocklan W. King, III
Adams and Reese LLP
424 Church Street, Suite 2700
Nashville, TN 37219
Phone: (615) 259-1450
Email: rocky.king@arlaw.com

Lucian T. Pera
Crescent Center
6075 Poplar Avenue, Suite 700
Memphis, TN 38119
Phone: (901) 524-5278
Email: Lucian.pera@arlaw.com

Bruce E.H. Johnson
Ambika K. Doran
Robert E. Miller
Davis Wright Tremaine LLP
920 Fifth Avenue, Suite 3300
Seattle, WA 98104
Phone: (206) 622-3150
Email: brucejohnson@dwt.com
        ambikadoran@dwt.com
        robertmiller@dwt.com


Lisa M. Carson, BPR# 14782
BUERGER, MOSELEY & CARSON, PLC
County Attorney for Williamson County, Tennessee
306 Public Square
Franklin, TN 37064
Telephone: (615) 794-8850
Email: lcarson@buergerlaw.com


Nicholas Christiansen
Attorney for Lisa Duke Crowell, in her official capacity as
Clerk of Rutherford County, Tennessee
16 Public Square North
Murfreesboro, TN 37133
nchristiansen@mborolaw.com




                                 3
Case 2:19-cv-00049 Document 97 Filed 08/16/19 Page 3 of 4 PageID #: 586
Mary Neill Southerland
Attorney for William Knowles, in his official capacity as
Clerk of Hamilton County, Tennessee
204 Courthouse, 625 Georgia Avenue
Chattanooga, TN 37402
neills@hamiltontn.gov


Leslie Ann Bridges
Senior Deputy and Counsel to the
Attorney General of the State of Tennessee
301 6th Avenue North
Nashville, TN 37243
Leslie.Bridges@ag.tn.gov

Jonathan David Shaub
Assistant Solicitor General to the
Attorney General of the State of Tennessee
301 6th Avenue North
Nashville, TN 37243
Jonathan.shaub@ag.tn.gov


                                             /s/Jeffrey G. Jones______________




                                 4
Case 2:19-cv-00049 Document 97 Filed 08/16/19 Page 4 of 4 PageID #: 587
